Title: Thomas Jefferson to George Jefferson, 18 May 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir   Monticello May. 18. 09.
           On the subject of the trunk No 28. I am not without a hope that an interview by yourself with the drayman and Harry, the first time he goes down, may yet discover it’s fate.  I am anxious, not so much for the value, tho that was considerable and the assortment of paper particular, as for the instrument (Dynamometer) which it contained, the only one in America, & imported for a particular object which had not yet been fulfilled.  it is well ascertained by the concurrent information of the other three boatmen who remained with the boats that but 3. trunks came to them, which were the 3. I recieved including mr Burwell’s empty one. and as you saw 4. delivered the missing one must have been miscarried between your warehouse & the boats. this fixes it absolutely on the drayman & Harry jointly, and an examination of them may bring the matter to light. I think it would be well to advertize the trunk, because if they disposed of the contents, their description will betray them. it may be described as ‘a hair trunk of about 7. or 8. feet cubic contents, labelled on a card on the top TI. No 28. containing principally writing paper of various qualities, but also some other articles of stationary, a pocket telescope with a brass case, a Dynamometer in steel and brass or instrument for measuring the exertions of draught animals, a collection of vocabularies of the Indian languages, & some other articles not particularly noted in the memorandum taken.’ make the reward what you think proper under 20. or 30. Dollars. the value was probably about 150. Dollars exclusive of the Vocabularies, which had been the labour of 30 years in collection for publication. I salute you affectionately
          
            Th:
            Jefferson
        